Exhibit 10.1

SUPPLY AGREEMENT

with

Exfluor Research Corporation

This Agreement, effective as of November 12, 2009 (the “Effective Date”), is
entered by and between Oxygen Biotherapeutics, Inc., having its principal place
of business at 2530 Meridian Pkwy, Suite 3078, Durham, North Carolina 27713 USA
(“OBI”) and Exfluor Research Corporation with an address at 2350 Double Creek
Dr., Round Rock, TX 78664 (“Company”).

WHEREAS, OBI is developing and owns rights to the therapeutic perfluorocarbon
oxygen carrying compound, Oxycyte®, consisting of
perfluoro(tert-butylcyclohexane);

WHEREAS, Company possesses the expertise to manufacture
perfluoro(tert-butylcyclohexane) and has developed the processes necessary to
manufacture perfluoro(tert-butylcyclohexane) in commercial quantities from
chemical raw materials; and

WHEREAS, OBI and Company desire to enter into this Agreement to provide for
Company to manufacture and supply perfluoro(tert-butycyclohexane) exclusively to
OBI for use the primary component of Oxycyte® for research and commercial
purposes.

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
undertakings contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, OBI and Company (each,
a “Party” and, collectively, the “Parties”), intending to be legally bound,
hereby agree as follows:

 

1. Scope: Company agrees to provide and sell to OBI such quantities of Products
as OBI may order in accordance herewith. Company shall furnish and be
responsible and liable for all that is necessary or required to supply the
Products, including without limitation all supervision, administration,
coordination, labor and other services, machinery, equipment, materials,
supplies and other goods, licenses, permits, approvals and documents, all in
accordance with this Agreement and the applicable Purchase Order.

 

2. Performance of Supply:

 

  a. Definitions: The defined terms used in this Agreement shall have the
meanings set forth in Exhibit A, Definitions, attached hereto and incorporated
herein by reference. Any terms defined elsewhere in this Agreement shall be
given equal weight and importance as though set forth in the Definitions.

 

  b. Supply Terms & Conditions: Company shall supply the Products pursuant to
the terms and conditions of this Agreement, including without limitation, the
Supply Terms & Conditions, attached hereto as Exhibit B, and the Purchase
Schedule, attached hereto as Exhibit D, each incorporated herein by reference.
This Agreement shall not apply to any supply of cGMP-grade Product. In the event
that the Parties agree to the supply of cGMP-grade Product, the Parties shall
enter a separate agreement therefore.

 

  c. Compliance: As an integral basis of the bargain hereof, Company agrees that
it shall perform all of its obligations hereunder in accordance with any
timelines provided herein and supply the Products consistent with the Purchase
Specifications, attached hereto as Exhibit C, and in accordance with Applicable
Laws, including not only the country of manufacture but also, in the event that
any of the Products are to be supplied to another country, the Applicable Laws
in such country as directed by OBI in writing. Company shall manufacture the
Products at the manufacturing site identified in the Purchase Schedule and
Company shall not change the manufacturing site, or the materials, process or
plant used in the manufacture of the Products without first obtaining the
written consent of OBI to such change.

 

  d. Quantity and Orders:

 

  i. Company shall supply Products to OBI in accordance with Purchase Orders
that OBI may issue to Company from time to time. Purchase Orders shall specify
the quantity of the Product(s) to be purchased by OBI, the place of delivery,
the delivery date, and price. If there is any inconsistency between the
provisions of this Agreement and any Purchase Order, the provisions of this
Agreement shall control.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 1



--------------------------------------------------------------------------------

  ii. Company shall notify the OBI Official Correspondent immediately of any
anticipated lead times between placing a Purchase Order and delivery of the
Products ordered therein, or of any occurrence that would inhibit Company’s
ability to supply the Product(s) to OBI on a timely basis.

 

  iii. OBI shall have the right to postpone a delivery prior to the specified
delivery date, provided that anticipated delivery not be delayed by more than
ninety (90) days.

 

3.

Term: This Agreement shall commence as of the Effective Date and, unless earlier
terminated as provided in the Supply Terms & Conditions, shall expire upon the
third (3rd) anniversary of the Effective Date.

 

4. Exclusivity and Product Pricing:

 

  a. In consideration for Company’s agreement to supply the Product exclusively
to OBI, and no other party, at the agreed to price, OBI shall pay to Company a
non-refundable, non-creditable fee of $25,000 each quarter for the term of the
Agreement, due on the first day of each quarter, beginning January 1, 2010.

 

  b. During the Term, OBI shall pay Company for the Products provided in
accordance with the pricing provisions contained in Purchase Schedule. Unless
otherwise expressly provided in the Purchase Schedule, the prices set forth on
the Purchase Schedule do not include shipping and delivery costs, taxes
applicable to the sale of the Products (including, without limitation, all
sales, transfer, excise, value-added or similar taxes) duties, customs, imposts
and tariffs.

 

  c. In no event will OBI be responsible for charges arising out of or resulting
from any (i) error, omission or mistake of Company or a supplier of Company,
(ii) defective or non-conforming performance of Company’s obligations under this
Agreement, or (iii) failure of Company to meet conditions warranted under this
Agreement.

 

5. Technology Escrow:

 

  a. Within sixty days of execution of this Agreement, Company shall place into
an escrow account held by a third party escrow agent, to be mutually agreed to
by the parties, documentation for the manufacturing processes used to produce
Product in sufficient detail that another party would be capable of
manufacturing Product with the information provided (“Manufacturing
Technology”).

 

  b. Any modifications to the manufacturing process, including, but not limited
to changes to raw materials, sub-components, or configuration of the Product
will require an update to the Manufacturing Technology documentation held in
escrow such that at any given time the Manufacturing Technology is current as to
the last shipment of Product.

 

  c. The parties will execute the applicable Escrow Agreement within thirty
(30) days of the execution of this Agreement. The Escrow Agreement will provide
for immediate release of the Manufacturing Technology to OBI, and provide to OBI
a perpetual, non-exclusive, royalty-free license to use the Manufacturing
Technology to make or have made Product when one or more conditions in
subsection “d” below occur (each a “triggering event”). The license is limited
to use of the Manufacturing Technology solely for the purpose of manufacturing
Product for OBI and does not include a right to sell or otherwise transfer the
Manufacturing Technology to any third party, unless such party is a successor to
OBI in the event of a merger or acquisition. Triggering Events:

 

  iv. Company formally dissolves the business.

 

  v. Company files for bankruptcy protection where the assets are given to a
Bankruptcy trustee;

 

  vi. Creditors take action to secure rights against Manufacturing Technology to
satisfy a financial obligation. For purposes of this Agreement, Company shall
not offer exclusive rights to the Manufacturing Technology as security for any
financial obligation and will notify OBI if they have done so prior to execution
of this Agreement.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 2



--------------------------------------------------------------------------------

  vii. Company enters into any merger or acquisition arrangement which does not
specifically require the new business entity to become successor to the
obligations of this agreement.

 

  d. If Company notifies OBI that they are unable or unwilling to manufacture
Product, with or without the use of subcontractors, for sixty (60) days or more,
Company will grant to OBI a non-exclusive license to the manufacturing
Technology, for a royalty fees consisting of three percent (3%) of the purchase
price of Product, which amount shall be paid annually and is due within sixty
(60) days of the end of such calendar year.

 

  e. OBI shall bear the costs of setting up and maintaining the escrow account.

 

6. Available Inventory; Supply Capacity:

 

  a. Company shall maintain a twelve (12) month an on-hand inventory of T-Butyl
Benzene (based on the amount of Product ordered by OBI during the previous
twelve (12) month period, which inventory shall be dedicated and solely
allocated to the manufacture of the Product. Notwithstanding the foregoing, in
no event shall such inventory on-hand be less than that required to manufacture
six hundred (600) kilograms of Product.

 

  b. Company represents and warrants that is existing facility has and will
maintain the capacity to produce sixty kilograms (60kg) of Product per month,
and within ninety (90) days of a written request by OBI, said request based upon
Company’s estimated needs for additional manufacturing capacity, such capacity
will be increased and maintained at up to one hundred twenty kilograms
(120kg) per month, at Company’s sole expense.

7. Guaranty of Supply;

 

  a. Company guarantees that it shall supply the quantity of Products requested
by OBI during the Term of this Agreement. In the event Company is unable or
unwilling to supply the quantity of Products requested by OBI, Company shall
provide immediate written notice to OBI. In the event this Agreement terminates
for any reason other than OBI’s failure to pay undisputed amounts, OBI shall be
entitled to receive a last time supply commitment from Company, to the extent
Company remains capable of supplying Product, to deliver to OBI a quantity of
Product up to the amount of Product realizable from the T-Butyl Benzene
inventory on-hand as of the date of termination at the price provided in
Section 4(b).

 

8. Allocation: If, due to a Force Majeure Event or if due to any other shortage
not reasonably foreseeable, the quantity of one or more raw materials utilized
to manufacture Products available at Company’s (or Company’s supplier’s)
facility ordinarily producing Products and deliverable for sale hereunder should
be insufficient to fulfill Company’s Product volume commitments, Company shall
notify OBI as soon as possible, explaining the underlying reasons for such
shortage, proposed remedial measures, and the date the shortage is expected to
end. Company has the right and obligation to allocate its available supply of
raw materials equitably among all term contract consumers of Company during the
period of shortage. In order to achieve an equitable allocation result, Company
shall consider its customers supply alternatives, and if the allocation is
expected to cause greater hardship to OBI due to its dependence on Company as a
majority supplier (if true), then Company’s allocation arrangements will reflect
OBI’ greater need for Company’s Products. No consideration shall be given to
Company’s own requirements for such raw materials.

 

9. Assignment: This Arrangement may not be assigned by either Party to any other
Party without the prior written consent of the other Party hereto; provided,
however, that OBI may assign its rights and obligations hereunder, by written
notice to Company, to a successor or transferee (whether by merger,
consolidation, purchase or otherwise) of either all, or substantially all, of
the assets of OBI. Any purported assignment in violation of this provision shall
be void from the beginning.

 

10. Severability: If any or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

11. Entire Agreement: This Agreement, with all exhibits hereto (including
without limitation, any Purchase Order) constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the Parties (whether written or oral)
relating to the subject matter hereof; provided, however, in the event the
Parties have entered or subsequently enter a separate confidentiality agreement
related to the subject matter hereof, the provisions with respect to
confidentiality obligations shall be cumulative. In the event of a conflict
between the terms and conditions of this Agreement and any exhibit (including
without limitation, any Purchase Order), the terms of this Agreement shall
control.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 3



--------------------------------------------------------------------------------

12. Amendments: No modification of this Agreement shall be effective unless made
in writing and signed by a duly authorized representative of each Party.

 

13. Governing Law: This Agreement shall be governed by the laws of the State of
North Carolina, without regard to conflicts of laws principles, and the Parties
hereby submit to the exclusive jurisdiction of the North Carolina courts, both
state and federal.

IN WITNESS WHEREOF, the Parties have executed this Agreement as set forth below.

 

OXYGEN BIOTHERAPEUTICS, INC.     EXFLUOR RESEARCH CORPORATION By:  

/s/ MICHAEL JEBSEN

    By:  

/s/ Thomas R. Bierschenk

Name:  

MICHAEL JEBSEN

    Name:  

Thomas R. Bierschenk

Title:  

CFO

    Title:  

Vice President

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

 

  a. “Act” means the United States Federal Food, Drug and Cosmetic Act, 21
C.F.R. § 210 et seq., as amended.

 

  b. “Adverse Event” means any adverse event associated with the use of the
Product in a human, whether or not considered drug-related.

 

  c. “Affiliate” means, with respect to a Party, any individual, corporation or
other business entity which, either directly or indirectly, controls such Party,
is controlled by such Party, or is under common control with such Party. As used
herein, “control” means possession of the power to direct, or cause the
direction of the management and policies of a corporation or other entity
whether through the ownership of voting securities, by contract or otherwise.

 

  d. “Agreement” means this Supply Agreement, and all exhibits attached hereto
including all accepted Purchase Orders that expressly reference this Supply
Agreement.

 

  e. “Applicable Law” means (i) any international, country, federal, state,
provincial, commonwealth, municipal or local government law, statute, rule,
requirement, code, regulation, permit, ordinance, authorization or similar such
governmental requirement and interpretation and guidance documents of the same
by a Governmental Authority as applicable to the manufacture or supply of
Products hereunder; and (ii) any of OBI compliance, safety and security rules,
programs and policies as applicable to Company or this Agreement.

 

  f. “Business Day” means any day other than a day which is a Saturday, Sunday,
or federal bank or federal government holiday in the United States.

 

  g. “Certificate of Analysis” means a certificate in form and substance
satisfactory to OBI, signed by the Company Official Correspondent, and
authenticating the analysis of each batch of the Product delivered to OBI.

 

  h. “cGMP-grade product” means Product manufactured, handled, stored, and
delivered in accordance with Current Good Manufacturing Practices.

 

  i. “Company Official Correspondent” means Dr. Timothy J. Juhlke, Vice
President.

 

  j. “Current Good Manufacturing Practices” or “cGMPs” means (i) the applicable
regulatory requirements, as amended from time to time, for current good
manufacturing practices, including without limitation those promulgated by the
Food and Drug Administration under the Act or under the Public Health Service
Act, Biological Products, 21 C.F.R. §§ 600-610, and its associated regulations;
(ii) any applicable guidance documents published by a Governmental Authority;
and (iii) current industry practice consistent and in accordance therewith.

 

  k. “Governmental Authority” means any nation or government, any state,
province, or other political subdivision thereof or any entity with legal
authority to exercise executive, legislative, judicial, regulatory or
administrative functions or pertaining to government in any of the relevant
markets.

 

  l. Manufacturing Technology means all intellectual property, including know
how, used to manufacture Product.

 

  m. “Product” (collectively, “Products”) means those materials to be supplied
by Company to OBI as described in the Purchase Schedule, manufactured in
accordance with the Purchase Specifications.

 

  n. “Purchase Order” means any purchase order issued by OBI in accordance with
the terms and conditions of this Agreement.

 

  o. “Purchase Schedule” means the purchase schedule containing the Products,
applicable prices, and manufacturing site, attached hereto as Exhibit D and
incorporated herein by reference.

 

  p. “Purchase Specifications” means the specifications set forth in Exhibit C.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 5



--------------------------------------------------------------------------------

  q. “Supply Terms & Conditions” means the term and conditions governing the
supply of the Products, attached hereto as Exhibit B, and incorporated herein by
reference.

 

  r. “OBI Official Correspondent” means, Vice President Legal Affairs.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 6



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLY TERMS & CONDITIONS

 

1. Delivery:

 

  a. Company shall deliver the Products purchased by OBI to that location set
forth in the applicable Purchase Order (the “Destination Point”).

 

  b. Company shall furnish Products within the time established in the
applicable Purchase Order. Time is of the essence in relation to the performance
of any and all of Company’s obligations pursuant to this Agreement and to each
Purchase Order. Products shall be deemed delivered on time if delivered in
accordance with Purchase Order terms (including location, specifications,
requirements and date) and no sooner than three (3) days prior or following the
delivery date stated in the Purchase Order. A delivery of Product that does not
meet the specifications of Exhibit C or a delivery to an improper location,
shall be deemed a late delivery (“Late Delivery”). Company agrees to use its
best efforts to meet any request by OBI for delivery of Products prior to a
delivery date stated in the applicable Purchase Order. Company shall notify OBI
of any Late Delivery and specify the estimated delivery date and the
circumstances causing the delay, keeping OBI informed about the status of the
Late Delivery.

 

  c. Unless the Parties otherwise agree in writing, Products delivered to OBI
under this Agreement shall be shipped from the manufacturing facility identified
in the Purchase Schedule. A carrier approved by OBI in writing shall deliver the
Products via the mode of transportation indicated by OBI on the applicable
Purchase Order.

 

  d. All Products shipped by Company shall be shipped FOB/FCA Shipping Point
stated in the applicable Purchase Order (as defined in INCOTERMS, 2000). OBI
shall be solely responsible for all transportation expenses and risk of loss or
damage to Products. Company shall ship Products in compliance with all
Applicable Laws. Company shall pay for transportation costs when Products are
returned to Company by OBI due to failure to meet Purchase Specifications.

 

  e. Company shall pack and ship all Products in accordance with the
Specifications to ensure that no damage shall result in shipping.

 

  f. All chemicals delivered by Company shall bear a label stating the identity
of the chemical and any hazards associated therewith. Such chemicals shall be
accompanied by the Material Safety Data Sheet (“MSDS”) provided by the
manufacturer of the chemical.

 

2. Invoice Payment:

 

  a. Company shall prepare and deliver to OBI an invoice for each shipment of
Product purchased hereunder. All invoices shall be submitted in writing to:

Oxygen Biotherapeutics, Inc.

Attention: Accounts Payable

2530 Meridian Parkway, Suite 3078

Durham, NC 27713

or if different, in accordance with OBI’s written instructions.

 

  b. All invoices shall be submitted contemporaneously with or subsequent to the
delivery of the Products. The invoices shall specify the price in respect of the
Product delivered, the Purchase Order number, the quantity of Product delivered,
and the invoice amounts shall be stated and paid for in the currency of the
United States. In no event shall any invoice be dated prior to the date of
shipment of the related Product.

 

  c. Payment terms for each undisputed shipment of Products shall be net thirty
(30) days from the date of invoice, provided that no invoice shall be dated
prior to the delivery of and acceptance corresponding Products. Payment due
shall be net of any and all credits due to OBI, including without limitation,
credit for returns, recalls, and/or warranty replacements.

 

3. Notice of Claim or Rejection:

 

  a. In the event that OBI learns, or should reasonably learn of any claim with
respect to Product, OBI will inform Company in writing of the claim. In the
event that a shipment of Products fails to conform to Purchase Specifications or
to meet any warranty hereunder, OBI, at its option and at the expense and risk
of company, shall notify Company and return such Products to Company or store
them pending instructions from Company as to their disposal. The payment
obligation in relation to any such delivery may be suspended forthwith pending
resolution of any dispute with respect to defective Products. Neither payment
nor passage of title or risk of loss to the Product(s) to OBI shall be deemed to
constitute acceptance of the Product(s). Failure to make such notification shall
not be deemed to constitute acceptance of the delivered lot of Products.
Acceptance of any lot of Products shall not relieve Company of its warranty
obligations under this Agreement.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 7



--------------------------------------------------------------------------------

  b. Company agrees (at OBI’s option) to refund the purchase price thereof or
replace any shipment rejected pursuant hereto with new Product within ten
(10) business days after receipt of notice of rejection and supporting data
thereof free of charge. Company shall be responsible for shipping within such
time period any replacement Product and delivery of same to the rejecting
Destination Point. If the Out-of-Specification Product is not replaced within
such ten (10) business days or within the timeframe agreed upon by the Parties,
OBI shall have the right to terminate this Agreement, effective immediately upon
notice to Company.

 

4. Specifications; Quality:

 

  a. Company shall label and package Product in accordance with the provisions
of all Laws, and Purchase Specifications, as applicable.

 

  b. Each Product delivered pursuant to this Agreement shall comply with the
Purchase Specifications. A Certificate of Analysis showing the OBI Purchase
Order number, size and description, lot or batch number, and the specifics of
the analysis of all Product properties requested by OBI, will be provided by
Company with each lot of Product.

 

  c. Subject to Applicable Laws, neither the Purchase Specifications, nor any
change in any Product that may alter its properties, impurities, or any other
characteristic of the Products, may be changed without OBI prior written
consent. Company shall not unreasonably withhold its agreement to any change in
the Purchase Specifications requested by OBI. Company shall not make any
substitutions for Products ordered without the prior written approval of OBI.

 

  d. Company shall ensure that quality assurance tests agreed by the Parties
from time to time are adopted.

 

  e. Company shall retain samples of each batch of the Products for a period not
less than five (5) years.

 

5. Recalls:

 

  a. Company shall investigate all reports of nonconformity and Product
complaints relating to materials in order to assure the conformity of Products
to Purchase Specifications.

 

  b. In the event Company believes that a recall, products withdrawal or field
correction by OBI may be necessary or appropriate, Company shall promptly notify
OBI and the Parties shall cooperate in determining the necessity and nature of
such action.

 

  c. With respect to any recall, product withdrawal or field correction OBI
shall make all statements to the media and the public, including but not limited
to press releases and interviews. Company will not issue any press release or
otherwise make any public statement, advertisement or disclosure with respect to
this Agreement, any of the Products, or any recall, product withdrawal or field
correction relating to any product manufactured by OBI containing Products
without the prior written consent of OBI such consent not to be unreasonably
withheld; provided, however, that either Party shall be entitled to make a
public announcement relating to such events if, in the opinion of the announcing
Party’s legal counsel, such announcement is required to comply with Applicable
Laws and provided to the extent practicable that the other Party has received
not less than two (2) business days notice.

 

  d. If any recall, product withdrawal, or field correction is initiated because
of a defect in Products, Company shall credit, or at the option of OBI, refund
to OBI all amounts invoiced therefore, including transportation, duties, taxes,
insurance and all other related costs.

 

  a. OBI shall have the right to audit and inspect all inventory of the Products
contained at such facility. Such audits or inspections shall occur not more than
once per year (unless for cause), shall occur during business hours and shall be
scheduled by OBI at least ten (10) days in advance Purposes for such inspections
may include compliance with Purchase Specifications, and/or investigations of
complaints and/or compliance with any Laws or the terms of this Agreement. OBI’
audit and inspection rights hereunder shall not extend to any portions of such
facility, documents, records or the other information: (i) which do not relate
to the Products, or (ii) to the extent they relate or pertain to third parties
or their products or materials.

 

6. Regulatory and Environmental Compliance:

 

  a. To the extent and Adverse Event of which a Party becomes aware implicates
manufacturing of the Product, such Party shall promptly inform the other Party
of such Adverse Event and shall disclose to the other Party any information it
has regarding that Adverse Event.

 

  b. If any Governmental Authority shall take any action which shall require a
response or action by Company with respect to Products, Purchase Specifications,
or the manufacturing facility at which Products are manufactured, or any
operating procedure affecting the Products, Company shall immediately notify OBI
of the required response or action.

 

  c. In carrying out its obligations under this Agreement, Company shall comply
in all respects with Applicable Laws in effect from time to time.

 

  d. Company is solely responsible for the safety and health of its employees,
consultants and visitors and compliance with all Applicable Laws related to
health, safety and the environment, including, without limitation, providing its
employees, consultants and visitors, with all appropriate information and
training concerning any potential hazards involved in the manufacture,
packaging, storage and supply of the Products and/or materials and taking any
precautionary measures to protect its employees from any such hazards.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 8



--------------------------------------------------------------------------------

7. Confidential Matters:

 

  a. During the course of the performance of this Agreement, either Party (as
“Discloser”) may disclose certain information relating to this Agreement to the
other Party (as “Receiver”). Receiver shall keep in strictest confidence all
information relating to this Agreement which may be acquired in connection with
or as a result of this Agreement which has been designated as proprietary to
Discloser or which from the surrounding circumstances in good conscience ought
to be treated as proprietary to Discloser (“Confidential Information”). During
the Term of this Agreement and for five (5) years thereafter, without the prior
written consent of Discloser, Receiver shall not publish, communicate, divulge,
disclose, or use any Confidential Information, except as otherwise provided
herein. Upon termination or expiration of this Agreement, Receiver shall deliver
all records, data information, and other documents and all copies thereof of
Discloser, to Discloser, and such shall remain the property of Discloser.
Purchase Specifications and changes to the Purchase Specifications shall be
treated as Confidential Information by both Parties.

 

  b. Nothing herein shall be construed to impose an obligation of
confidentiality on Receiver in connection with any information to the extent
such information:

 

  i. is at the time of disclosure already known to Receiver, as clearly
established by competent proof;

 

  ii. is at the time of disclosure or subsequently becomes part of the public
domain through no fault, act or omission by Receiver; or

 

  iii. is subsequently disclosed to Receiver by a third party whose receipt and
disclosure of such information does not constitute a violation of any
confidentiality obligation.

 

  c. The obligation of confidentiality imposed on Receiver herein shall survive
any termination or expiration of this Agreement.

 

  d. In the event Receiver is asked or subpoenaed by a Governmental Authority to
provide Confidential Information received hereunder, Receiver shall promptly
inform Discloser and shall cooperate with Discloser to obtain any and all
protection that may be afforded such Confidential Information, prior to
disclosing it, if such disclosure is ultimately requited.

 

  e. Receiver shall, upon request by Discloser, return all Confidential
Information received hereunder, except, and only upon written request by
Receiver, for one (1) photocopy that may be kept in its legal archives solely
for the purpose of monitoring Receivers obligation hereunder, provided such
photocopy is reasonably secured to maintain the confidentiality thereof.

 

  f. Each Party shall maintain the confidentiality of this Agreement and all
provisions of this Agreement and, without the prior consent of the other Party,
no Party shall make any press release or other public announcement of or
otherwise disclose this Agreement or any of its provisions to any third party
(a) other than to its directors, officers and employees and attorneys,
accountants, investment bankers and other professional advisers whose duties
reasonably require to maintain the confidentiality of this Agreement and
(b) except for such disclosures as may be required by applicable law or by
regulation, in which case the disclosing Party shall provide the other Party
with prompt advance notice of such disclosure so that the other Party has the
opportunity if it so desires to seek a protective order or other appropriate
remedy.

 

8. Termination:

 

  a. OBI shall have the right to terminate this Agreement immediately upon
notice in the event Company ceases to conduct its operations in the normal
course of business, including inability to meet its obligations as they mature,
or if any proceeding under the bankruptcy or insolvency laws is brought by or
against Company, or a receiver is appointed for Company.

 

  b. Either Party may terminate this Agreement in the event of breach of a
material obligation of the other Party if such breach remains uncured thirty
(30) days after written notice of such breach is delivered to such breaching
Party.

 

  c. Upon termination of this Agreement, Company shall promptly pay to OBI any
credits due to OBI and OBI shall pay to Company all undisputed amounts then due
and payable.

 

  d. In the event of termination, OBI shall only be responsible for the purchase
of Product which constitute firm orders as of the effective date of termination;
and OBI shall not otherwise be responsible for any material ordered by Company
in anticipation of forecasts or future orders or for costs or profits on
Products not supplied.

 

  e. Except as otherwise provided for, neither Party shall make a claim against,
nor be liable to, the other Party for an indirect, special, incidental,
consequential or punitive damages, in connection with or arising out of this
Agreement or the termination of this Agreement, under contract, tort or any
other theory of law, including without limitation, damages for lost profits
business opportunity or other losses, or injury to reputation, resulting from a
Party’s action or inaction taken in anticipation of the execution of this
Agreement and of the undertaking of such Party’s obligations hereof, regardless
of the cause of action under which such damages may be sought.

 

  f. The respective rights and obligation of the Parties hereunder shall survive
the termination or expiration of this Agreement to the extent necessary for the
intended preservation of such rights and obligations including, but not limited
to, insurance, indemnification, confidentiality, regulatory compliance, records
retention, audit rights, and recall responsibilities.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 9



--------------------------------------------------------------------------------

9. Representations and Warranties:

 

  a. Company represents and warrants that the execution and delivery of this
Agreement and the performance of its obligations hereunder (i) do not conflict
with or violate any requirement of applicable laws or regulations, and (ii) do
not conflict with , or constitute under, any contractual obligation of Company.

 

  b. Company warrants title to Products sold hereunder to be free and clear of
all liens, encumbrances and/ or colorable claims at the time of delivery.
Company further warrants that all Products shall be merchantable quality, shall
be free form any latent or patent defects and shall conform to applicable
Purchase Specifications. Company further warrants that in the performance of
this Agreement, Company has complied or will comply with all Applicable Laws.

 

  c. Company represents and warrants that neither the design, the manufacture,
nor the function of the Products nor the provision, use, or sale thereof shall
in anyway infringe upon or violate any intellectual property rights or other
rights of any third party.

 

10. Indemnity: Company shall indemnify and hold harmless OBI, its successors,
Affiliates, shareholders, officers, directors, employees, agents,
representatives and assigns, from and against any and all claims, liability,
suits, damages, loss, costs, fines, penalties and expenses, including but not
limited to attorney’s fees and litigation costs (“Claims”), to the extent such
Claims are caused by or alleged to have been caused by (i) the acts or omissions
of Company or any of its agents, employees, representatives, subcontractors or
invitees; (ii) Company’s negligence or misconduct in the performance of this
Agreement; (iii) any breach of this Agreement by Company or any of its agents,
employees, representatives, subcontractors or invitees; or (iv) third party
claims of patent infringement with respect to the Products. Such acts and
omissions may include, but are not limited to, strict liability, breach of
contract or warranty, or statutory violation. Company shall endeavor to amicably
settle all Claims asserted by any other person or entity arising from such acts
or omissions; provided, however, that Company shall obtain the written consent
of OBI prior to settling or otherwise disposing of any claim.

 

14. Insurance: During the Term of this Agreement and for two (2) years after its
expiration or termination for any reason, Company, at its own expense, shall
maintain in full force and effect, general liability and such other insurance
sufficient, in the reasonable opinion of Company, to address liabilities arising
from Company’s performance under this Agreement. Upon request by OBI, OBI shall
have the right to review Company’s insurance certificates therefore.

 

15. LIMITATION OF LIABILITY: NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY IN
CONTRACT OR IN TORT FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS
ARISING OUT OF OR RESULTING FROM PERFORMANCE HEREUNDER, EXCEPT TO THE EXTENT OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH PARTY, ITS EMPLOYEES,
AGENTS, REPRESENTATIVES, OR SUBCONTRACTORS.

 

16. Subcontracting: Company shall not enter into a subcontract with respect to
the subject matter of this Agreement, without the prior written consent of OBI.
No such written consent shall relieve Company from any of its obligations or
liabilities hereunder. Nothing herein shall constitute any contractual
relationship between OBI and any subcontractor of Company or any obligation on
the part of OBI to pay, or be responsible for the payment of, any sums to any
such subcontractors. Company shall be responsible for all work performed by, and
for acts, omissions, or negligence of its subcontractors and for compliance of
its subcontractors with the requirements of this Agreement, and all Laws to the
same extent that Company would be responsible if Company were doing such work
directly.

 

17. Force Majeure: Subject to the provisions hereof, if supervening events,
including, but not limited to, natural disasters, act of government after the
Effective Date of this Agreement, power failure, acts of God, labor disputes,
riots, acts of war, or epidemics, (each, a “Force Majeure Event”), beyond the
reasonable control of a party hereto occur that render performance by such party
of its obligations under this Agreement impossible, then such party is excused
from whatever performance is rendered impossible by the Force Majeure Event
(“Suspension of Performance”); provided that (i) such Force Majeure Event is
unforeseeable, (ii) such party is without fault is causing such Force Majeure
Event, (iii) such party informs the other party immediately of such Force
Majeure Event, (iv) such party promptly informs the other party of the length of
the expected delay, (v) such party takes all reasonable actions to avoid or
overcome such Force Majeure Event, to mitigate damages hereunder, and to
mitigate the length of any such Suspension of Performance, and (vi) such party,
to the extent it is able, continue to perform its obligations under this
Agreement, unless otherwise directed by the other party. A party’s performance
of covenants (i) to (iv) herein are conditions precedent to its Suspension of
Performance and covenants (v) and (vi) herein are conditions precedent to its
continued Suspension of Performance. If the Suspension of Performance continues,
or is expected to continue, for more than sixty (60) days, then the other party
is entitled to terminate this Agreement upon giving notice thereof to the party
which is excused by the Suspension of Performance. Force Majeure Event includes
the unavailability of materials, equipment or transportation that is caused by a
Force Majeure Event. Force Majeure Event does not include economic hardship,
changes in market conditions, unavailability of materials, equipment or
transportation that is caused by an event other than a Force Majeure Event, or
insufficiency of funds.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 10



--------------------------------------------------------------------------------

18. Notice: Any notice required or permitted under this Agreement shall be given
to the receiving Party in writing (i) by (A) delivery in hand, facsimile
transmission (receipt verified), or by postage prepaid, United States first
class with proof of mailing, and (B) registered or certified mail, return
receipt requested, or (ii) by recognized national overnight courier service to
each respective Party’s Official Correspondent with a copy to:

OBI:

2530 Meridian Pkwy

Suite 3078

Durham, North Carolina 27713

Attn: Chris Stern

Company:

2350 Double Creek Dr.

Round Rock, TX 78664

Attn: Timothy Juhlke

In addition, in the event that correspondence with other personnel of OBI
becomes necessary, copies of such correspondence shall be sent to the Official
Correspondent so that the Official Correspondent may keep a complete file.

 

19. Independent Contractor: In all matters relating to this Agreement, the
Parties shall be acting as independent contractors. Neither Party shall have any
authority to and shall not assume or create any obligation, express or implied,
on behalf of the other Party and shall have no authority to and shall not
represent itself as an agent, employee, or in any other capacity of such other
Party.

 

20. Use of Trade Name and Trademarks: Each Party recognizes that the name of the
other Party represents a valuable asset of such other Party and that substantial
recognition and goodwill are associated with such trade name and such Party’s
various trademarks. Each Party hereby agrees it shall not use the name,
insignia, symbol, logo or other identifying information of the other Party
hereto orally, writing or in electronic format in any advertising, press
release, promotional materials or otherwise without the prior written consent of
such other Party, except as required by Law. Nothing in this Agreement
constitutes a license entitling a Party to use the other Party’s name, logos or
trademarks.

 

21. No Third Party Beneficiaries: No provision of this Agreement shall in any
way inure to the benefit of any third person so as to constitute to any such
person a third-party beneficiary of this Agreement or otherwise give rise to any
cause of action in any person not a party hereto.

 

22. Waiver: Waiver of any provision of this Agreement, in whole or in part, in
any one instance shall not constitute a waiver of any other provision in the
same instance, nor any waiver of the same provision in the same instance, nor
any waiver of the same provision in another instance, but each provision shall
continue in full force and effect with respect to any other then-existing or
subsequent breach. All waivers by either Party must he contained in a writing
signed by the Party to be charged and, in the case of OBI, by an executive
officer of OBI or other person duly authorized by OBI.

 

23. Remedies: Unless otherwise set forth herein, the rights and remedies set
forth in this Agreement are cumulative with and not exclusive of any other
remedy. The exercise by either Party of any right or remedy conferred by this
Agreement does not preclude the exercise of any other rights or remedies that
may now or subsequently exist in law or in equity or by stature or otherwise.

 

24. Injunctive Relief: The Parties recognize and agree that remedies at law for
breach by other Party of its obligations hereunder with respect to
confidentiality, indemnification, and use of trade names and trademarks may be
inadequate and each Party shall, in addition to any other rights which it may
have, be entitled to injunctive relief.

 

25. Heading and Plural Terms: The headings and subheadings contained herein are
inserted for convenience of reference only and shall in no way be construed to
be interpretations of text. Terms defined in the singular have the same meaning
in the plural and vice versa, as applicable.

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 11



--------------------------------------------------------------------------------

EXHIBIT C

PURCHASE SPECIFICATIONS

EXFLUOR REASEACH CORPORATION

2350 Double Creek Drive

Round Rock, Texas 78664

(512) 310-9044

S P E C I F I C A T I O N

 

Issue Date:    October 19, 2009 Product Name:   
Perfluoro-tert-butylcyclohexane, high purity Chemical Formula:    C10F20
Physical state:    Clear colorless liquid, no visible particles

Minimum purity by GC/FID detector:    > 96.0 Area %
Residual Conjugated Olefin (STP 9.1.4):    < 1 PPM Residual Free Fluoride (STP
9.1.3)    < 1 PPM Residual Organic Hydrogen (STP 9.1.5)    < 10 PPM

Shipping Container Specification:

Primary Mfr. & Vendor: Alloy Products, 1045 Perkins Ave, PO Box 529, Waukesha WI
53187

Manufacturer’s ID: Pressure Vessel, Sunnyvale Model Specifications, 9” ID and 2”
Round Opening

Drawing No. C526-0402-00 (5 GAL.) Rev. C 3/4/97

Approved Vendor: Alloy Products

Swagelok Parts: Qty. 2 each: SS-4-P, pipe plug (NPT); SS-400-1-4, male connector
(NPT);

and SS-400-P, where the SS in the part no. indicates 316 stainless steel

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 12



--------------------------------------------------------------------------------

EXHIBIT D

PURCHASE SCHEDULE

Price for FtBu (non-cGMP) Product (per kilogram):

Pricing Formula

Price = $900.00 per kg until the amount of aggregate Product purchased under the
Agreement during the previous 12

months totals one (1) metric ton

and thereafter

Price = {$900,000.00 + [(V-1,000) x 500]} ÷ V

V = the average 12-month volume of Product in kilograms (including cGMP-grade
Product obtained from FluoroMed L.P.) following acceptance of first (1st) ton of
Product in aggregate delivered and accepted under this Agreement,

 

Exfluor Research Corporation

Supply Agreement

November 2009

 

Page 13